443 F.2d 73
Ray B. HUTCHESON and Sam A. Dryden, Petitioners-Appellants,v.UNITED STATES of America, Respondent-Appellee.No. 71-1226 Summary Calendar.**Rule 18, 5 Cir.; See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431F.2d 409.
United States Court of Appeals, Fifth Circuit.
June 15, 1971.

Ray B. Hutcheson, pro se.
Sam A. Dryden, pro se.
Ira De Ment, U.S. Atty., David B. Byrne, Jr., Asst. U.S. Atty., Montgomery, Ala., for plaintiff-appellee.
Appeal from the United States District Court for the Middle District of Alabama; Frank M. Johnson, Jr., Chief Judge.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966